DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November 2021 has been entered.

 Response to Amendment
The amendment filed 12 October 2021 has entered. Claims 1-16 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, the “and/or” limitation in the second to last line renders the scope of the claim indefinite. It is unclear whether the pockets need to facilitate both deployment and placement or merely one of the two. For examination, “and/or” will be interpreted as “or”. Claims 2-16 are rejected as depending from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pelissier et al. (US 2006/0064175) in view of Chin (US 5,922,026).
Regarding claim 1, Pelissier discloses an implantable prosthesis (fig. 1) for repairing a tissue or muscle wall defect, the implantable prosthesis comprising: a patch of repair fabric including a body portion 40 that is constructed and arranged to cover the tissue or muscle wall defect, the patch having an oval shape with a major axis 60 and a minor axis 62, the patch including an obtuse end portion 66 and an acute end portion 64, the obtuse end portion being larger than the acute end portion.
Pelissier discloses the invention essentially as claimed except for one or more accessible pockets provided on the patch to facilitate deployment and/or placement of the prosthesis at the tissue or muscle wall defect, all of the accessible pockets provided on the patch to facilitate deployment and/or placement of the prosthesis being located 
Regarding claim 2, Pelissier discloses the invention essentially as claimed except wherein the one or more accessible pockets includes first and second pockets located on opposite sides of the body portion, each of the first and second pockets located at the obtuse end portion of the patch. Chin teaches placing pockets on opposite sides of a repair fabric (fig. 1). Additionally, Chin teaches prosthetic sheets having pockets whose number and location can vary (fig. 4; col. 4, ll. 3-5). It would have been obvious to one skilled in the art to modify the device of Pelissier with a plurality of pockets located at the obtuse end portion of the patch, in order to manipulate the prosthetic even when the prosthetic is turned over.
Regarding claim 3, the patch includes a first (Pelissier; fig. 2, element 40), second (forming the first pocket; see Chin fig. 1, the layer forming the left pocket 110), and third (forming the second pocket; see Chin fig. 1, the layer forming the right pocket 110) layer attached together to create the first and second pockets therebetween.
Regarding claim 4, the second layer (forming the first pocket; see Chin fig. 1, the layer forming the left pocket 110) of fabric is positioned over at least a portion of a first side of the first layer (Pelissier; fig. 2, element 40) of fabric and the third layer (forming the second pocket; see Chin fig. 1, the layer forming the right pocket 110) of fabric is positioned over at least a portion of a second side of the first layer of fabric, the first pocket being located between the first and second layers and the second pocket being located between the first and third layers.
Regarding claim 5, the second layer includes an edge (adjacent the opening of the pocket) extending across the portion of the first surface of the first layer and the third layer includes an edge extending across the portion of the second surface of the first layer.
Regarding claim 6, the patch includes a first opening (in the first pocket) to provide access to the first pocket and a second opening (in the second pocket) to provide access to the second pocket.
Regarding claim 7, the first opening is located along the edge of the second layer and the second opening is located along the edge of the third layer (see Chin; fig. 1).
Regarding claim 8, Pelissier discloses a member (fig. 1, element 24) to help deploy and/or hold the body portion in a spread out configuration (paragraph 0027).
Regarding claim 9, the member (Pelissier; fig. 1, element 24) surrounds the body portion of the patch.
Regarding claim 10, the member includes an indentation (Pelissier; fig. 1, element 34) that is adapted to be positioned adjacent a body structure (paragraph 0030), the indentation formed by a portion of the member deviating inwardly toward the body portion.
Regarding claim 11, the indentation (Pelissier; fig. 1, element 34) has a curved shape.
Regarding claim 12, the member (Pelissier; fig. 1, element 24) has a convex shape along a substantial portion thereof and the indentation has a concave shape.
Regarding claim 13, the indentation (Pelissier; fig. 1, element 34) is offset from the minor axis of the patch toward the acute end portion.
Regarding claim 14, the member has a resiliency that allows the member to deform from an initial shape and then return to the initial shape to return the body portion of the patch to the spread out configuration (Pelissier; paragraph 0027).
Regarding claim 15, the repair fabric is susceptible to the formation of adhesions with tissue and organs (Pelissier; paragraph 0065). 
Regarding claim 16, the repair fabric has a plurality of interstices that are constructed and arranged to allow tissue ingrowth (Pelissier; paragraph 0065).

Response to Arguments
Applicant's arguments filed 12 October 2021 have been fully considered but they are not persuasive.
In response to applicant’s claim 1 argument on page 6 that Pelissier in view of Chin does not disclose all of the pockets being located on the obtuse side of the minor axis, examiner notes that Chin discloses varying the number and locations of the pockets (col. 4, ll. 3-5). Furthermore, US 2004/0215219 teach implantable prostheses for the same purpose as applicant’s device, wherein all of the pockets are located on one side of the minor axis (paragraph 0033).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771    
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771